Citation Nr: 1717205	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-15 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel





INTRODUCTION

The Veteran served honorably on active duty with the Army from September 1965 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously remanded for additional development in November 2014 and is now again before the Board for appellate consideration.  Regrettably, the case must again be remanded for further development.  


REMAND

In June 2012, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) at his local office.  In an October 7, 2013 letter, the Veteran was informed that the hearing was scheduled for October 24, 2013.  The Veteran failed to appear at the hearing, and his request for a hearing was therefore considered withdrawn in the Board's November 2014 decision.  However, in a statement sent in January 2014, the Veteran's representative informed VA that the Veteran missed his hearing due to the hospitalization of his wife and requested that he be scheduled for a new hearing.  

The Board finds that the Veteran has presented good cause for not attending his originally scheduled hearing in October 2013.  Moreover, there is no indication that the Veteran has withdrawn his hearing request pursuant to 38 C.F.R. § 20.704 (b) and (e).  Indeed, the Veteran has requested that his hearing be rescheduled.  Consequently, the Board finds that remand for a new hearing is warranted.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ at the RO consistent with the Veteran's request.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704 (b).  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






Department of Veterans Affairs


